t c summary opinion united_states tax_court david timothy and jennifer f heydt petitioners v commissioner of internal revenue respondent docket no 13093-08s filed date david timothy and jennifer f heydt pro sese jill morris and janice b geier for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are entitled to a dollar_figure1 deduction for alimony paid to pamela f heydt former spouse in background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in oregon in petitioner david timothy heydt mr heydt and his former spouse initiated divorce proceedings among other things they agreed to the payment of child and spousal support by mr heydt and the stipulation was incorporated into an order of a california superior court in date specifically mr heydt agreed to pay monthly child_support of dollar_figure on the first of each month from the date of the order he also agreed to pay monthly spousal support of dollar_figure on the 15th of each month from the date of the order in petitioners paid dollar_figure to the placer county department of child_support services california agency the california agency applied dollar_figure of petitioners’ payment to 1petitioners claimed a dollar_figure deduction for alimony paid in petitioners concede that they overstated their deduction by dollar_figure interest on child_support arrearages and dollar_figure to interest on spousal support arrearages as of the close of the arrearages in mr heydt’s child_support obligation were dollar_figure petitioners filed a joint federal_income_tax return for they claimed a dollar_figure deduction for alimony paid in respondent disallowed petitioners’ deduction for alimony paid determined a dollar_figure deficiency in their federal_income_tax and issued a notice_of_deficiency to petitioners i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner if he introduces credible_evidence with respect to the issue sec_7491 and petitioners have not alleged that sec_7491 applies but the court need not decide whether the burden shifted to respondent since the court’s analysis is based on the record before it not on who bears the burden_of_proof ii alimony deduction sec_71 as amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 defra applies to divorce or separation instruments executed after date sec_1_71-1t temporary income_tax regs fed reg date mr heydt and his former spouse’s stipulation was incorporated into the superior court’s order in date accordingly the tax consequences of petitioners’ payments are governed by relevant sections of the internal_revenue_code as in effect before defra amended sec_71 former sec_215 generally provided that in the case of a husband described in sec_71 there shall be allowed as a deduction amounts includable under sec_71 in the gross_income of his wife payment of which is made within his taxable_year similarly former sec_71 in part provided that if a wife is divorced or legally_separated from her husband under a decree of divorce or separate_maintenance the wife’s gross_income includes periodic_payments received after the decree in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the decree or under a written instrument incident to such divorce or separation sec_71 in part provided that sec_71 does not apply to that part of any payment which the terms of the decree instrument or agreement fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of minor children of the husband and if any payment is less than the amount specified in the decree instrument or agreement then so much of the payment as does not exceed the sum payable for child_support shall be considered a payment for child_support sec_71 sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest paid_or_accrued during the taxable_year personal_interest means any interest allowable as a deduction under this chapter other than certain exceptions not applicable here sec_163 in 42_tc_983 the payor and payee had entered into a separation agreement in which provided for the payment of alimony and child_support and was incorporated into a decree of divorce when the payor defaulted on his child_support obligation the payee sued for the child_support arrearages interest and costs the court entered judgment in her favor of dollar_figure id pincite the payor and payee stipulated a settlement whereby the payor agreed to pay dollar_figure in satisfaction of the judgment among other things id pincite the payor deducted the dollar_figure payment as alimony id the court held that the dollar_figure payment was allocated first to the outstanding child_support obligation of dollar_figure and then to the costs of dollar_figure and interest on the indebtedness of dollar_figure id pincite the court held further that the payor was not entitled to deduct the portion of the payment allocated to child_support id in 51_tc_1 the payee was awarded a judgment in for specific amounts as alimony temporary support child_support interest and other nondeductible items eg costs legal fees discharge of an encumbrance the payor and payee entered into a settlement agreement whereby the payor agreed to pay the payee dollar_figure the payee agreed to release the payor from certain obligations and all liability under the and judgments and the payee relinquished any claim to further alimony id the payor deducted the dollar_figure payment as alimony id the court held that the dollar_figure payment was first allocated to the payor’s outstanding child_support obligation of dollar_figure and that any excess was to be allocated pro_rata to the remaining items under the judgment eg alimony interest and other nondeductible items id pincite with these principles in mind the court now turns to petitioners’ alimony deduction the court finds that petitioners’ dollar_figure payment is allocated first to mr heydt’s outstanding child_support obligation of dollar_figure notwithstanding that the california agency allocated the payment to interest on the child_support and alimony arrearages see sec_71 smith v commissioner supra pincite borbonus v commissioner supra pincite see also miller v commissioner tcmemo_1972_9 characterization of the payments as child_support or alimony and the right to any deduction must be decided under federal_law because the amount is a payment of child_support as defined by sec_71 petitioners are not entitled to deduct it see sec_215 the court also finds that the remaining dollar_figure is allocated pro_rata as follows dollar_figure2 as alimony paid dollar_figure3 as interest on alimony arrearages and dollar_figure4 as interest on child_support arrearages see smith v commissioner supra pincite borbonus v commissioner supra pincite- accordingly petitioners are entitled to a dollar_figure deduction for alimony paid in see sec_215 but 2dollar_figure x dollar_figure alimony arrearages dollar_figure sum of alimony arrearages total interest 3dollar_figure x dollar_figure interest accrued alimony arrearages dollar_figure sum of alimony arrearages total interest 4dollar_figure x dollar_figure interest accrued child_support arrearages dollar_figure sum of alimony arrearages total interest petitioners are not entitled to deduct those amounts allocated to interest_expense see sec_163 and to reflect the foregoing decision will be entered under rule 5the court notes that the statement petitioners provided represents arrearages and interest as of date to the extent that petitioners might be entitled to a greater deduction for alimony paid in their inexactitude is of their own making see 39_f2d_540 2d cir
